Name: 92/429/EEC: Commission Decision of 24 June 1992 amending Decision 83/471/EEC on the Community Inspection Committee on application of the classification scale for carcases of adult bovine animals
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  technology and technical regulations
 Date Published: 1992-08-20

 Avis juridique important|31992D042992/429/EEC: Commission Decision of 24 June 1992 amending Decision 83/471/EEC on the Community Inspection Committee on application of the classification scale for carcases of adult bovine animals Official Journal L 237 , 20/08/1992 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 44 P. 0171 Swedish special edition: Chapter 3 Volume 44 P. 0171 COMMISSION DECISION of 24 June 1992 amending Decision 83/471/EEC on the Community Inspection Committee on application of the classification scale for carcases of adult bovine animals (92/429/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (1), as amended by Regulation (EEC) No 1026/91 (2), and in particular the fourth paragraph of Article 5 thereof, Whereas the composition of the Inspection Committee must within a two year period allow each Member State to be represented on all the visits made throughout the Member States; whereas to this end it is necessary to increase the number of participant members in the Committee; whereas Commission Decision 83/471/EEC of 7 September 1983 relating to the Community Inspection Committee for application of the classification scale for carcases ad adult bovine animals (3), as last amended by Decision 86/131/EEC (4), should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 Article 2 (2) of Decision 83/471/EEC is hereby replaced by the following: '2. On-the-spot Inspections shall be carried out in a given Member State by a delegation of the Committee of a maximum of 10 members as follows: - three Commission experts, one of whom shall act as chairman of the Committee, - one expert from the Member State in question, - one expert from the Member State in which the Committee made its last on-the-spot inspection, - one expert from a Member State in which the Committee will be making an inspection in the near future, - four experts from other Member States.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 123, 7. 5. 1981, p. 3. (2) OJ No L 106, 26. 4. 1991, p. 2. (3) OJ No L 259, 20. 9. 1983, p. 30. (4) OJ No L 101, 17. 4. 1986, p. 40.